*1075OPINION.
MoRRis:
We are of the opinion that the Commissioner erred in including the separate property of the wife as income of the husband. Prior to July 17, 1923, the petitioner had no control whatsoever over the income of Dorothy Thurston Sackett. The community status existed only from that date and affects only income received thereafter. If we had any doubts as to this amount being her separate property, the doubts would be removed by section 162 of the Civil Code of California, which expressly states that earnings and property of the wife before her marriage constitute and remain her separate property thereafter and are not subject to the incidents of the community property law.

Judgment for the 'petitioner.